United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
FORCES COMMAND STATIONS, Norfolk, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0370
Issued: June 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 22, 2015 appellant, through counsel, filed a timely appeal from an
October 21, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish bilateral carpal tunnel
syndrome and ulnar neuropathy causally related to factors of his federal employment.
FACTUAL HISTORY
On September 15, 2014 appellant, then a 64-year-old composite/plastic fabricator, filed
an occupational disease claim (Form CA-2) alleging that he developed a bilateral wrist and hand
1

5 U.S.C. § 8101 et seq.

injury as a result of his repetitive employment duties. He first notified his supervisor of his
condition on June 10, 2010. Appellant did not stop work.
In an accompanying narrative statement, appellant explained that he worked for the U.S.
Navy on submarines for the last 19 years and his duties involved numerous tasks including
repairs on fairings, fair water planes, and the dome. He explained that his repair work required
extensive chipping using a large pneumatic chisel to remove void filling material from the fair
water planes. Appellant noted that his duties entailed using a vibrating pneumatic dual action
sander, 8-inch grinder, and body files for fiber glass repair. He reported that he had been
experiencing sharp burning pain in his lower arms since March 2010. Appellant noted that he
sought treatment with a King Bay Occupational Health physician who restricted appellant from
using vibrating pneumatic tools for a few weeks. However, his condition did not improve.
Appellant stated that recently he began to experience discomfort in the joints of both hands, a
sharp burning pain above both wrists, and stiffness around the finger and knuckle joints.
By letter dated September 30, 2014, OWCP informed appellant that the evidence of
record was insufficient to support his claim. Appellant was advised of the medical and factual
evidence needed and was afforded 30 days to submit the additional evidence. In another letter of
even date, OWCP requested that the employing establishment provide further information
pertaining to appellant’s occupational disease claim.
In an undated narrative statement received on October 14, 2014, appellant described his
employment duties and stated that, in June 2010, he experienced pain and burning in his hands
and arms after several days of hard grinding and chipping during an extended refit period. He
had provided his supervisor with a Form CA-2 which was never properly submitted. At that
time, appellant sought treatment with an employing establishment physician, Dr. Aaron
Patterson, Board-certified in occupational medicine. He stated that his injury had progressively
worsened over the years. Appellant noted exposure to rigorous vibrations of chipping
equipment, manufacturing, and repairing various types of cables which were large and heavy and
using heavy-duty pneumatic tools. He explained that he most recently sought treatment on
September 10, 2014.
By letter dated October 16, 2014, Robert Nevers, appellant’s supervisor, reported that
appellant was employed as a composite fabricator. Upon reviewing appellant’s statements,
Mr. Nevers agreed with the description of appellant’s employment duties, the tools used, and the
environments in which he worked. Notification of Personnel Action and an official job
description for a composite/plastic fabricator were also submitted.
In an August 4, 2010 medical report, which was submitted in support of his claim,
Dr. Zhigao Huang, a Board-certified neurologist, reported that appellant sought an initial
consultation due to complaints of intermittent burning pain of the forearms bilaterally over the
last two to three years, as well as tightness and stiffness of the hands. He provided findings on
physical examination, noted possible carpal tunnel syndrome (CTS), and referred appellant for
electromyography (EMG) and nerve conduction velocity (NCV) testing of the upper extremities.
In a September 23, 2010 medical report, Dr. Shachie V. Aranke, a Board-certified
neurologist, reported that appellant presented for EMG testing the prior day. Appellant noted

2

complaints of burning pain intermittently in the forearm for the last two to three years.
Dr. Aranke reported that appellant performed a lot of repetitive duties using his hands and arms
while working on a submarine ship for many years with repeated bending and twisting of the
hands and wrists. She further explained that appellant’s EMG study revealed abnormal findings
due to the presence of median nerve entrapments at the wrists which were mild to moderate in
severity and relatively symmetric bilaterally. Dr. Aranke opined that this was likely due to
repetitive hand activities over the years. She further found evidence of bilateral compressive
ulnar mononeuropathies at the elbows, which she opined were likely due to repeated bending of
the elbows over the years.
In a September 29, 2010 medical report, Dr. Huang reviewed the EMG testing, provided
findings on physical examination, and diagnosed bilateral CTS and ulnar neuropathy.
By decision dated November 4, 2014, OWCP denied appellant’s claim finding that the
medical evidence failed to establish that his diagnosed condition was causally related to his
accepted federal employment duties.
On October 15, 2015 appellant, through counsel, requested reconsideration of OWCP
decision. Counsel resubmitted Dr. Huang and Dr. Aranke’s reports previously of record.
A June 10, 2010 report of injury/accident from Naval Branch Health Clinic Kings Bay
was submitted. Dr. Patterson diagnosed neuropathy, noting that use of grinding and chipping
equipment over the past 19 years was causing appellant discomfort in both hands and wrists.
Duty Status Reports (Form CA-17) dated June 18 through September 30, 2010 were also
submitted which provided him with work restrictions.
In progress notes dated June 11 to August 10, 2010, Dr. Patterson reported that appellant
complained of hand and forearm pain, swelling, and discomfort from chipping, sanding, and
grinding with body files, jack hammers, and chipping equipment. He provided findings on
physical examination and diagnosed soft tissue pain in the fingers, neuropathic pain in the hands
and wrists, joint stiffness in the fingers, joint pain in the fingers, and exposure to chronic
vibration from tool operations.
In a September 30, 2010 handwritten progress note, findings of an NCV study were
noted.
By decision dated October 21, 2015, OWCP affirmed the November 4, 2014 decision
finding that the medical evidence failed to establish that appellant’s diagnosed condition was
causally related to his accepted federal employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the

3

employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that appellant was engaged in repetitive activities in his employment
duties as a composite/plastic fabricator. It denied his claim, however, as the evidence of record
failed to establish a causal relationship between those work activities and his bilateral upper
extremity injuries. The Board finds that the medical evidence of record is insufficient to
establish that appellant developed bilateral CTS and ulnar neuropathy causally related to factors
of his federal employment as a composite/plastic fabricator.
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2 at 1143 (1989).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

4

In medical reports dated June 10 to August 10, 2010, Dr. Patterson reported that use of
grinding and chipping equipment over the past 19 years was causing appellant discomfort in his
hands and wrists. He diagnosed soft tissue pain in fingers, neuropathic pain in hands and wrists,
joint stiffness in fingers, joint pain in fingers, and exposure to chronic vibration from tool
operations. The Board notes that Dr. Patterson failed to provide a firm medical diagnosis as only
joint stiffness and pain were diagnosed. The Board has consistently held that pain is a symptom,
rather than a compensable medical diagnosis.8
OWCP received medical reports dated August 4 and September 29, 2010, in which
Dr. Huang reviewed EMG testing, provided findings on physical examination, and diagnosed
bilateral CTS and ulnar neuropathy. While Dr. Huang provided a firm medical diagnosis of
bilateral CTS and ulnar neuropathy, he failed to provide any opinion regarding the cause of these
conditions.9 He did not provide a detailed medical history or describe any of appellant’s federal
employment duties as a composite/plastic fabricator which may have caused him injury. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.10 Thus, the reports of Dr. Huang are
insufficient to establish appellant’s occupational exposure claim.
In her September 23, 2010 report, Dr. Aranke reported that appellant performed many
repetitive duties using his hands and arms while working on a submarine ship with repeated
bending and twisting of the hands and wrists. She explained that the EMG study revealed
abnormal findings due to the presence of bilateral median nerve entrapments at the wrists and
bilateral compressive ulnar mononeuropathies at the elbows. The Board finds, however, that the
opinion of Dr. Aranke is not well rationalized. While Dr. Aranke interpreted the EMG study, she
failed to provide an adequate explanation regarding the cause of appellant’s conditions. She
opined that appellant’s conditions were caused by repetitive use of the hands and bending of the
elbows over the years, yet the report is unclear as to what duties and movements the physician is
referring. Dr. Aranke failed to adequately describe appellant’s work duties and did not specify
how long he worked as a composite/plastic fabricator, how many hours a day he worked, the
types of tools he used or the frequency of other physical movements and tasks. She also did not
provide a detailed medical history to determine whether appellant’s conditions could have been a
result of a nonoccupational preexisting condition. Appellant’s opinion is vague and not
sufficiently rationalized as to whether his injury was caused by the repetitive use of the hands
and elbows from his employment duties, a result of a preexisting condition, or due to
nonoccupational factors.
Medical reports without adequate rationale on causal relationship are of diminished
probative value and do not meet an employee’s burden of proof.11 The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported
8

See B.P., Docket No. 12-1345 (issued November 13, 2012) (regarding pain); C.F., Docket No. 08-1102 (issued
October 10, 2008) (regarding pain); J.S., Docket No. 07-881 (issued August 1, 2007) (regarding spasm).
9

D.H., Docket No. 11-1739 (issued April 18, 2012).

10

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

11

Id.

5

by affirmative evidence, address the specific factual and medical evidence of record, and provide
medical rationale explaining the relationship between the diagnosed condition and the
established incident or factor of employment.12 As Dr. Aranke failed to provide a fully
rationalized opinion that appellant’s bilateral CTS and ulnar neuropathy were caused or
aggravated by his federal employment duties, her medical report fails to establish that his injuries
are a result of a work-related occupational exposure.13
The September 30, 2010 illegible, handwritten progress note is also of no probative value
as it cannot be discerned and it is unknown whether a physician signed or authored the
document.14
There is no contemporaneous medical report of record containing current examination
findings with an opinion on causal relationship from a qualified physician. To establish a firm
medical diagnosis and causal relationship, appellant must submit a physician’s report in which
the physician reviews those factors of employment alleged to have caused his condition and,
taking these factors into consideration, as well as findings upon examination and his medical
history, explain how these employment factors caused or aggravated any diagnosed condition,
and present medical rationale in support of his opinion.15 Thus, the medical evidence of record
fails to support that he developed bilateral CTS and ulnar neuropathy as a result of his federal
employment duties.16
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish bilateral CTS
and ulnar neuropathy causally related to factors of his federal employment. .

12

See Lee R. Haywood, 48 ECAB 145 (1996).

13

S.R., Docket No. 12-1098 (issued September 19, 2012).

14

See also Sheila A. Johnson, 46 ECAB 323, 327 (1994); see Merton J. Sills, 39 ECAB 572, 575 (1988).

15

Supra note 6.

16

R.M., Docket No. 11-1921 (issued April 10, 2012).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated October 21, 2015 is affirmed.
Issued: June 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

